NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-3003
                                   ________________

                            PATRICE SCOTT-MONCRIEFF,
                                             Appellant

                                             v.

      THE LOST TRAILS, LLC, d/b/a Lost Trails ATV Adventures; Pennsylvania
                Ambulance, LLC, d/b/a Pennsylvania Ambulance


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 3:16-cv-1105)
                    Magistrate Judge: Honorable Karoline Mehalchick
                                     ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 8, 2019
                                   ______________


                  Before: McKEE, ROTH, RENDELL, Circuit Judges

                                 (Filed: August 14, 2019)
                                      ____________

                                        OPINION ∗
                                      ____________

MCKEE, Circuit Judge.



∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Patrice Scott-Moncrieff appeals the district court’s grant of summary judgment in

favor of Lost Trails in the suit she filed to recover for injuries suffered in an All-Terrain

Vehicle (“ATV”) accident on property owned by Lost Trails. In the opinion filed August

29, 2018, United States Magistrate Judge Karoline Mehalchick carefully and thoroughly

explained why the defendant, Lost Trails LLC, was entitled to judgment as a matter of

law on the claims brought by Ms. Scott-Moncrieff. 1 We will affirm the Order granting

summary judgment substantially for the reasons set forth in that opinion. We add only

that, in addition to the reasons stated by the Magistrate Judge, it is uncontested that Ms.

Scott-Moncrief was an experienced professional ATV rider with 27 years of off-road

ATV experience. The dangers inherent in the activity that she was engaging in were well

known to her and, as the Magistrate Judge explained, the waiver of liability she had

previously signed was clear and further explained the dangerous nature of that activity. 2

          Accordingly, we will affirm the grant of summary judgment in favor of Lost

Trails.




1
  The parties consented to proceed before the Magistrate Judge.
2
  See Hughes v. Seven Springs Farm, Inc., 762 A.2d 339, 345–46 (Pa. 2000); 42 Pa. Con.
Stat. § 7102(b.3)(2) (“The doctrine of knowing voluntary assumption of risk shall apply
to all actions to recover damages for negligence resulting in death or injury to person or
property brought against any off-road vehicle riding area operator.”).
                                               2